DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant’s submission filed 2/7/2022 has been entered. The claims 1-8, 10, 11, 13, 16, 17, 20 and 21 have been amended. The claims 9, 12, 14, 15, 18, 19 and 22 have been cancelled. The claims 23-29 have been newly added. The claims 1-8, 10, 11, 13, 16, 17, 20, 21 and 23-29 are pending in the current application. 
 
Response to Arguments
Applicant’s arguments filed 2/7/2022 with respect to the claim 1 and similar claims have been considered but they are not found persuasive. 
In Remarks, applicant repeated the claim limitation and made general allegation that the combination of Ikeda and Ishida do not teach the claim limitations set forth in the amended claim 1. The examiner cannot concur. 
Ikeda teaches an image processing apparatus comprising: 
One or more memories storing instructions (Ikeda teaches at Paragraph 0272 that the program is stored in the non-transitory computer readable medium); and 
One or more processors that implements the instructions stored in the one or more memories to (Ikeda teaches at Paragraph 0267-0268 that when a program that can execute processing related to the information processing method according to the present embodiment that causes a computer to function as the information processing apparatus according to the present embodiment is executed by a processor or the like in the computer and at Paragraph 0272 that the program is stored in the non-transitory computer readable medium): 
Specify image-capturing conditions concerning a position and an orientation of an image-capturing apparatus that obtains a captured image of an image-capturing target region (
Ikeda teaches at FIGS. 11A-11B and Paragraph 0179-0183 the image capture conditions by the Cam1-Cam5 concerning a position and an orientation of the image capture apparatus Cam1-Ca54 that obtains a captured image of an image-capturing target region. 

Ikeda teaches at FIG. 12 and Paragraph 0187 specifying the image capturing conditions of the image-capturing apparatuses in the Region S1/S2 in which captured images are displayed and the user can perform an operation to select a captured image); 
Specify viewpoint conditions concerning a position of a virtual viewpoint and a view direction from the virtual viewpoint, the virtual viewpoint corresponding to a virtual viewpoint image generated based on a plurality of images of the image-capturing target region obtained by a plurality of image-capturing apparatuses at different positions (
Ikeda teaches at FIGS. 11A-11B and Paragraph 0182-0183 that the virtual path P related to image switching from the reference image to the switching destination image is set so as to go through image devices Cam2 and Cam3 located between imaging device Cam1 corresponding to the reference image and imaging device Cam4 corresponding to the switching destination image. 
Ikeda teaches at FIG. 12 and Paragraph 0190 the user can perform an operation related to selection of an imaging device to perform the image switching to switch to the destination image in the virtual path where the virtual viewpoint is indicated. 
Ikeda teaches at FIG. 12 and Paragraph 0187-0188 specifying the image capturing conditions of the image-capturing apparatuses in the Region S1/S2 in which captured images are displayed and the user can perform an operation to select a captured image….captured images captured by other imaging devices than the imaging device corresponding to the reference image are displayed in selection region S1); 
Execute, based on a request for switching the virtual viewpoint image presented to a user to a specific captured image, control of making the specified image-capturing conditions corresponding to the specific captured image and the specified viewpoint conditions become close to each other by changing the specified viewpoint conditions corresponding to the virtual viewpoint image presented to the user (Ikeda teaches at FIGS. 11A-11B and Paragraph 0182-0183 that the virtual path P related to image switching from the reference image to the switching destination image is set so as to go through image devices Cam2 and Cam3 located between imaging device Cam1 corresponding to the reference image and imaging device Cam4 corresponding to the switching destination image. 
Ikeda teaches at FIG. 12 and Paragraph 0185-0186 that the image switching is performed by switching from the reference image to the captured images captured by other imaging devices and at Paragraph 0190 the user can perform an operation related to selection of an imaging device to perform the image switching to switch to the destination image in the virtual path where the virtual viewpoint is indicated). 
Ikeda does not teach the claim limitation that causing, based on the request, a display apparatus to display information for notifying the user that the control is being executed. 
Ishida teaches the claim limitation that causing, based on the request, a display apparatus to display information for notifying the user that the control is being executed (
Ishida teaches at FIGS. 30A-30B and 31A-31B and Paragraph 0237-0238 that the multi-viewpoint image of viewpoint 3 is displayed on the input/output panel 710…if the person 800 inclines the imaging device 700 to the right side by gamma degree or more in a state in which the multi-viewpoint image of viewpoint 3 is review-displayed on the input/out panel 710, the multi-viewpoint image of viewpoint 4 is review-displayed on the input/output panel 710. Ishida teaches at Paragraph 0243 that a progress bar 756 is provided on each of the display screens in FIGS. 30A and 30B. Ishida further teaches at FIGS. 21A-21C that the progress bar indicating to what extent the synthesis process of the multi-viewpoint images has progressed which is proportional to the remaining time. 
Ishida teaches at FIG. 21A-21D and Paragraph 0181 that a representative image 531 and a progress bar 521 and a during-processing message 522 are displayed. 
Ishida teaches at FIGS. 19A-19D, 20A-20D and Paragraph 0182 that the synthesized multi-viewpoint images 532 and 533 are displayed as a background and the synthesized multi-viewpoint images 532 and 533 are multi-viewpoint images other than the representative images of the multi-viewpoint images and may be displayed. Ishida teaches at FIGS. 21A-21D and Paragraph 0184 that FIGS. 21A-21D show an example of the progress situation notification screen in the case where 3 or more multi-viewpoint images are recorded). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have provided a progress bar and a during-processing message of Ishida into Ikeda’s image switching to have provided the switching execution progress indicator to the user. One of the ordinary skill in the art would have been motivated to have provided the image switching progress in terms of the distance between the final virtual view-point of the destination image from the initial viewpoint of the reference image. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 17, 20, 21 and 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. US-PGPUB No. 2017/0142341 (hereinafter Ikeda) in view of Ishida et al. US-PGPUB No. 2011/0249146 (hereinafter Ishida); 
And further in view of Mizuno et al. US-PGPUB No. 2018/0063514 (hereinafter Mizuno); Nakamura et al. US-PGPUB No. 2019/0262709 (hereinafter Nakamura). 
Re Claim 1: 
Ikeda teaches an image processing apparatus comprising: 
One or more memories storing instructions (Ikeda teaches at Paragraph 0272 that the program is stored in the non-transitory computer readable medium); and 
One or more processors that implements the instructions stored in the one or more memories to (Ikeda teaches at Paragraph 0267-0268 that when a program that can execute processing related to the information processing method according to the present embodiment that causes a computer to function as the information processing apparatus according to the present embodiment is executed by a processor or the like in the computer and at Paragraph 0272 that the program is stored in the non-transitory computer readable medium): 
Specify image-capturing conditions concerning a position and an orientation of an image-capturing apparatus that obtains a captured image of an image-capturing target region (
Ikeda teaches at FIGS. 11A-11B and Paragraph 0179-0183 the image capture conditions by the Cam1-Cam5 concerning a position and an orientation of the image capture apparatus Cam1-Ca54 that obtains a captured image of an image-capturing target region. 

Ikeda teaches at FIG. 12 and Paragraph 0187 specifying the image capturing conditions of the image-capturing apparatuses in the Region S1/S2 in which captured images are displayed and the user can perform an operation to select a captured image); 
Specify viewpoint conditions concerning a position of a virtual viewpoint and a view direction from the virtual viewpoint, the virtual viewpoint corresponding to a virtual viewpoint image generated based on a plurality of images of the image-capturing target region obtained by a plurality of image-capturing apparatuses at different positions (
Ikeda teaches at FIGS. 11A-11B and Paragraph 0182-0183 that the virtual path P related to image switching from the reference image to the switching destination image is set so as to go through image devices Cam2 and Cam3 located between imaging device Cam1 corresponding to the reference image and imaging device Cam4 corresponding to the switching destination image. 
Ikeda teaches at FIG. 12 and Paragraph 0190 the user can perform an operation related to selection of an imaging device to perform the image switching to switch to the destination image in the virtual path where the virtual viewpoint is indicated. 
Ikeda teaches at FIG. 12 and Paragraph 0187-0188 specifying the image capturing conditions of the image-capturing apparatuses in the Region S1/S2 in which captured images are displayed and the user can perform an operation to select a captured image….captured images captured by other imaging devices than the imaging device corresponding to the reference image are displayed in selection region S1); 
Execute, based on a request for switching the virtual viewpoint image presented to a user to a specific captured image, control of making the specified image-capturing conditions corresponding to the specific captured image and the specified viewpoint conditions become close to each other by changing the specified viewpoint conditions corresponding to the virtual viewpoint image presented to the user (Ikeda teaches at FIGS. 11A-11B and Paragraph 0182-0183 that the virtual path P related to image switching from the reference image to the switching destination image is set so as to go through image devices Cam2 and Cam3 located between imaging device Cam1 corresponding to the reference image and imaging device Cam4 corresponding to the switching destination image. 
Ikeda teaches at FIG. 12 and Paragraph 0185-0186 that the image switching is performed by switching from the reference image to the captured images captured by other imaging devices and at Paragraph 0190 the user can perform an operation related to selection of an imaging device to perform the image switching to switch to the destination image in the virtual path where the virtual viewpoint is indicated). 
Ikeda does not teach the claim limitation that causing, based on the request, a display apparatus to display information for notifying the user that the control is being executed. 
Ishida teaches the claim limitation that causing, based on the request, a display apparatus to display information for notifying the user that the control is being executed (
Ishida teaches at FIGS. 30A-30B and 31A-31B and Paragraph 0237-0238 that the multi-viewpoint image of viewpoint 3 is displayed on the input/output panel 710…if the person 800 inclines the imaging device 700 to the right side by gamma degree or more in a state in which the multi-viewpoint image of viewpoint 3 is review-displayed on the input/out panel 710, the multi-viewpoint image of viewpoint 4 is review-displayed on the input/output panel 710. Ishida teaches at Paragraph 0243 that a progress bar 756 is provided on each of the display screens in FIGS. 30A and 30B. Ishida further teaches at FIGS. 21A-21C that the progress bar indicating to what extent the synthesis process of the multi-viewpoint images has progressed which is proportional to the remaining time. 
Ishida teaches at FIG. 21A-21D and Paragraph 0181 that a representative image 531 and a progress bar 521 and a during-processing message 522 are displayed. 
Ishida teaches at FIGS. 19A-19D, 20A-20D and Paragraph 0182 that the synthesized multi-viewpoint images 532 and 533 are displayed as a background and the synthesized multi-viewpoint images 532 and 533 are multi-viewpoint images other than the representative images of the multi-viewpoint images and may be displayed. Ishida teaches at FIGS. 21A-21D and Paragraph 0184 that FIGS. 21A-21D show an example of the progress situation notification screen in the case where 3 or more multi-viewpoint images are recorded). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have provided a progress bar and a during-processing message of Ishida into Ikeda’s image switching to have provided the switching execution progress indicator to the user. One of the ordinary skill in the art would have been motivated to have provided the image switching progress in terms of the distance between the final virtual view-point of the destination image from the initial viewpoint of the reference image. 
Additionally, Mizuno/Nakamura teaches the claim limitation: 
specify image-capturing conditions concerning a position and an orientation of an image-capturing apparatus that obtains a captured image of an image-capturing target region (
Mizuno teaches at FIG. 2 and Paragraph 0021 that each of the imaging apparatuses 110 is installed so as to capture an image of all or a portion of a soccer field. 
Mizuno teaches at FIG. 2 and Paragraph 0024 that a virtual viewpoint image is generated using a 3D model generated based on a plurality of images of a subject captured from a plurality of directions. Mizuno teaches at Paragraph 0030-0042 and FIGS. 9A-9B receiving an instruction for switching a virtual viewpoint through the communication processor 401. 
Nakamura teaches that the cameras VC1 and VC2 capturing a plurality of images from the different positions and orientations. Nakamura teaches at FIGS. 16-20 and Paragraph 0126-0130 and Paragraph 0158 that the virtual viewpoint is an overhead viewpoint VC1 looking down on the pitch PT and when the user team acquires a free kick, the virtual viewpoint switches to a viewpoint that is closer to the user character UC kicking the ball B and views the ball B from behind the user character UC…the virtual viewpoint is set closer to the user character UC who is the kicker…a kicker change button B1 for changing the kicker and a viewpoint change button B2 for switching the virtual viewpoint may be displayed on the virtual world image); 
Specify viewpoint conditions concerning a position of a virtual viewpoint and a view direction from the virtual viewpoint, the virtual viewpoint corresponding to a virtual viewpoint image generated based on a plurality of images of the image-capturing target region obtained by a plurality of image-capturing apparatuses at different positions (Mizuno teaches at Paragraph 0025 the terminal device 130 receives an instruction for a movement and a direction of a virtual viewpoint in accordance with a user operation performed on the connected controller 132 and generates virtual viewpoint information indicating the virtual viewpoint corresponding to the received instruction. 
Mizuno teaches at FIG. 2 and Paragraph 0024 that a virtual viewpoint image is generated using a 3D model generated based on a plurality of images of a subject captured from a plurality of directions. Mizuno teaches at Paragraph 0030-0042 and FIGS. 9A-9B receiving an instruction for switching a virtual viewpoint through the communication processor 401 and at Paragraph 0037 that the image generator 404 generates a second virtual viewpoint image based on the second virtual viewpoint determined in step S604. 
Nakamura teaches that the cameras VC1 and VC2 capturing a plurality of images from the different positions and orientations. Nakamura teaches at FIGS. 16-20 and Paragraph 0126-0130 and Paragraph 0158 that the virtual viewpoint is an overhead viewpoint VC1 looking down on the pitch PT and when the user team acquires a free kick, the virtual viewpoint switches to a viewpoint that is closer to the user character UC kicking the ball B and views the ball B from behind the user character UC…the virtual viewpoint is set closer to the user character UC who is the kicker…a kicker change button B1 for changing the kicker and a viewpoint change button B2 for switching the virtual viewpoint may be displayed on the virtual world image); 
Execute, based on a request for switching the virtual viewpoint image presented to a user to a specific captured image, control of making the specified image-capturing conditions corresponding to the specific captured image and the specified viewpoint conditions become close to each other by changing the specified viewpoint conditions corresponding to the virtual viewpoint image presented to the user (Mizuno teaches at Paragraph 0025 the terminal device 130 receives an instruction for a movement and a direction of a virtual viewpoint in accordance with a user operation performed on the connected controller 132 and generates virtual viewpoint information indicating the virtual viewpoint corresponding to the received instruction and at Paragraph 0030 the switching instruction is issued to instruct switching from a virtual viewpoint image corresponding to a virtual viewpoint determined by a user operation which is being displayed on the screen 132 to a virtual viewpoint image corresponding to another virtual viewpoint having the predetermined relationship with the virtual viewpoint determined by the user operation. Specifically, the switching instruction is issued for switching to a virtual viewpoint which is not specified by a user operation in terms of a position and a direction of the virtual viewpoint. 
Mizuno teaches at Paragraph 0037-0042 and FIGS. 9A-9B that the user inputs an instruction for switching of a virtual viewpoint and a second virtual viewpoint image 910 is generated. 
Nakamura teaches that the cameras VC1 and VC2 capturing a plurality of images from the different positions and orientations. Nakamura teaches at FIGS. 16-20 and Paragraph 0126-0130 and Paragraph 0158 that the virtual viewpoint is an overhead viewpoint VC1 looking down on the pitch PT and when the user team acquires a free kick, the virtual viewpoint switches to a viewpoint that is closer to the user character UC kicking the ball B and views the ball B from behind the user character UC…the virtual viewpoint is set closer to the user character UC who is the kicker…a kicker change button B1 for changing the kicker and a viewpoint change button B2 for switching the virtual viewpoint may be displayed on the virtual world image). 

Mizuno/Nakamura does not teach the claim limitation that causing a display apparatus to display information for notifying the user that the execute control is being executed before the image presented to the user is switched between the captured image and the virtual viewpoint image. 
Ishida teaches the claim limitation that causing a display apparatus to display information for notifying the user that the execute control is being executed before the image presented to the user is switched between the captured image and the virtual viewpoint image (Ishida teaches at FIG. 21A-21D and Paragraph 0181 that a representative image 531 and a progress bar 521 and a during-processing message 522 are displayed. 
Ishida teaches at FIGS. 19A-19D, 20A-20D and Paragraph 0182 that the synthesized multi-viewpoint images 532 and 533 are displayed as a background and the synthesized multi-viewpoint images 532 and 533 are multi-viewpoint images other than the representative images of the multi-viewpoint images and may be displayed. Ishida teaches at FIGS. 21A-21D and Paragraph 0184 that FIGS. 21A-21D show an example of the progress situation notification screen in the case where 3 or more multi-viewpoint images are recorded). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have provided a progress bar and a during-processing message of Ishida into Mizuno/Nakamura’s image switching to have provided the switching execution progress indicator to the user. One of the ordinary skill in the art would have been motivated to have provided the image switching progress in terms of the distance between the final virtual view-point of the destination image from the initial viewpoint of the reference image. 

Re Claim 21: 
The claim 21 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the one or more processors cause the display apparatus to display information representing a degree of match between the specified image-capturing conditions and the specified viewpoint conditions.
Ishida teaches the claim limitation that the one or more processors cause the display apparatus to display information representing a degree of match between the specified image-capturing conditions and the specified viewpoint conditions (
Ishida teaches at FIGS. 30A-30B and 31A-31B and Paragraph 0237-0238 that the multi-viewpoint image of viewpoint 3 is displayed on the input/output panel 710…if the person 800 inclines the imaging device 700 to the right side by gamma degree or more in a state in which the multi-viewpoint image of viewpoint 3 is review-displayed on the input/out panel 710, the multi-viewpoint image of viewpoint 4 is review-displayed on the input/output panel 710. Ishida teaches at Paragraph 0243 that a progress bar 756 is provided on each of the display screens in FIGS. 30A and 30B. 
Ishida teaches that displaying information (progress information) indicating a degree of match between the specified image capturing conditions at FIGS. 5A-5B and 6A-6B and the specified viewpoint conditions for the viewpoint 7. 
Ishida teaches at FIG. 21A-21D and Paragraph 0181 that a representative image 531 and a progress bar 521 and a during-processing message 522 are displayed. 
Ishida teaches at FIGS. 19A-19D, 20A-20D and Paragraph 0182 that the synthesized multi-viewpoint images 532 and 533 are displayed as a background and the synthesized multi-viewpoint images 532 and 533 are multi-viewpoint images other than the representative images of the multi-viewpoint images and may be displayed. Ishida teaches at FIGS. 21A-21D and Paragraph 0184 that FIGS. 21A-21D show an example of the progress situation notification screen in the case where 3 or more multi-viewpoint images are recorded). 

Re Claim 17: 
The claim 17 is in parallel with the claim 1 in a method form. The claim 17 is subject to the same rationale of rejection as the claim 1. 
Re Claim 20: 
The claim 20 is in parallel with the claim 1 in the form of a non-transitory computer readable storage medium claim. The claim 20 is subject to the same rationale of rejection as the claim 1. The claim 20 further recites a non-transitory computer readable storage medium storing a program for causing a computer to perform a method of processing an image. 
However, Ikeda further teaches the claim limitation of a non-transitory computer readable storage medium storing a program for causing a computer to perform a method of processing an image (Ikeda teaches at Paragraph 0008 and Paragraph 0272 a non-transitory computer readable medium storing a program for controlling an information processing apparatus including circuitry to perform the operations of the method).  
Re Claim 29: 
The claim 29 recites an image processing apparatus comprising: one or more memories storing instructions; and one or more processors that implements the instructions stored in the one or more memories to: specify image-capturing conditions concerning a position and an orientation of an image-capturing apparatus that obtains a captured image of an image-capturing target region; receive a request for switching a specific captured image presented to a user to a virtual viewpoint image corresponding to a virtual viewpoint, a virtual viewpoint image being generated based on a plurality of images of the image-capturing target region obtained by a plurality of image-capturing apparatuses at different positions; and generate the virtual viewpoint image, based on the received request, where a position of a virtual viewpoint thereof corresponds to a position of a specific image-capturing apparatus corresponding to the specific captured image and a view direction from the virtual viewpoint corresponds to an orientation of the specific image-capturing apparatus. 
The claim 29 is in parallel with the claim 1 as being broader than the claim 1. The claim 29 is subject to the same rationale of rejection as the claim 1. 

Re Claim 23: 
The claim 23 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the one or more processors notify an apparatus that operates an image-capturing apparatus obtaining the specific captured image, the information representing that the control is being executed.
Ishida teaches the claim limitation that the one or more processors notify an apparatus that operates an image-capturing apparatus obtaining the specific captured image, the information representing that the control is being executed (Ishida teaches that displaying information (progress information) indicating a degree of match between the specified image capturing conditions at FIGS. 5A-5B and 6A-6B and the specified viewpoint conditions for the viewpoint 7. 
Ishida teaches at FIG. 21A-21D and Paragraph 0181 that a representative image 531 and a progress bar 521 and a during-processing message 522 are displayed. 
Ishida teaches at FIGS. 19A-19D, 20A-20D and Paragraph 0182 that the synthesized multi-viewpoint images 532 and 533 are displayed as a background and the synthesized multi-viewpoint images 532 and 533 are multi-viewpoint images other than the representative images of the multi-viewpoint images and may be displayed. Ishida teaches at FIGS. 21A-21D and Paragraph 0184 that FIGS. 21A-21D show an example of the progress situation notification screen in the case where 3 or more multi-viewpoint images are recorded).  
Re Claim 24: 
The claim 24 encompasses the same scope of invention as that of the claim 23 except additional claim limitation that the apparatus that operates the image-capturing apparatus obtaining the specific captured image displays the virtual viewpoint image presented to the user.
Ishida teaches the claim limitation that the apparatus that operates the image-capturing apparatus obtaining the specific captured image displays the virtual viewpoint image presented to the user (Ishida teaches at FIGS. 30A-30B and 31A-31B and Paragraph 0237-0238 that the multi-viewpoint image of viewpoint 3 is displayed on the input/output panel 710…if the person 800 inclines the imaging device 700 to the right side by gamma degree or more in a state in which the multi-viewpoint image of viewpoint 3 is review-displayed on the input/out panel 710, the multi-viewpoint image of viewpoint 4 is review-displayed on the input/output panel 710. 
teaches that displaying information (progress information) indicating a degree of match between the specified image capturing conditions at FIGS. 5A-5B and 6A-6B and the specified viewpoint conditions for the viewpoint 7. 
Ishida teaches at FIG. 21A-21D and Paragraph 0181 that a representative image 531 and a progress bar 521 and a during-processing message 522 are displayed. 
Ishida teaches at FIGS. 19A-19D, 20A-20D and Paragraph 0182 that the synthesized multi-viewpoint images 532 and 533 are displayed as a background and the synthesized multi-viewpoint images 532 and 533 are multi-viewpoint images other than the representative images of the multi-viewpoint images and may be displayed. Ishida teaches at FIGS. 21A-21D and Paragraph 0184 that FIGS. 21A-21D show an example of the progress situation notification screen in the case where 3 or more multi-viewpoint images are recorded).  
Re Claim 25: 
The claim 25 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the one or more processors notify an apparatus that designates a virtual viewpoint corresponding to the virtual viewpoint image presented to the user, the information representing that the control is being executed.
Ishida teaches the claim limitation that the apparatus that the one or more processors notify an apparatus that designates a virtual viewpoint corresponding to the virtual viewpoint image presented to the user, the information representing that the control is being executed (Ishida teaches at FIGS. 30A-30B and 31A-31B and Paragraph 0237-0238 that the multi-viewpoint image of viewpoint 3 is displayed on the input/output panel 710…if the person 800 inclines the imaging device 700 to the right side by gamma degree or more in a state in which the multi-viewpoint image of viewpoint 3 is review-displayed on the input/out panel 710, the multi-viewpoint image of viewpoint 4 is review-displayed on the input/output panel 710. Ishida teaches at Paragraph 0243 that a progress bar 756 is provided on each of the display screens in FIGS. 30A and 30B). 
Re Claim 26: 
The claim 26 encompasses the same scope of invention as that of the claim 25 except additional claim limitation that the information representing that the control is being executed includes information representing that conditions of the virtual viewpoint are automatically changed.
Ishida teaches the claim limitation that the information representing that the control is being executed includes information representing that conditions of the virtual viewpoint are automatically changed (Ishida teaches at FIGS. 30A-30B and 31A-31B and Paragraph 0237-0238 that the multi-viewpoint image of viewpoint 3 is displayed on the input/output panel 710…if the person 800 inclines the imaging device 700 to the right side by gamma degree or more in a state in which the multi-viewpoint image of viewpoint 3 is review-displayed on the input/out panel 710, the multi-viewpoint image of viewpoint 4 is review-displayed on the input/output panel 710. Ishida teaches at Paragraph 0243 that a progress bar 756 is provided on each of the display screens in FIGS. 30A and 30B).  
Re Claim 27: 
The claim 27 encompasses the same scope of invention as that of the claim 25 except additional claim limitation that the apparatus that designates the virtual viewpoint corresponding to the virtual viewpoint image presented to the user displays information representing that the virtual viewpoint image is being selected until the specific captured image is presented to the user.  
Ishida teaches the claim limitation that the apparatus that designates the virtual viewpoint corresponding to the virtual viewpoint image presented to the user displays information representing that the virtual viewpoint image is being selected until the specific captured image is presented to the user (Ishida teaches at FIGS. 30A-30B and 31A-31B and Paragraph 0237-0238 that the multi-viewpoint image of viewpoint 3 is displayed on the input/output panel 710…if the person 800 inclines the imaging device 700 to the right side by gamma degree or more in a state in which the multi-viewpoint image of viewpoint 3 is review-displayed on the input/out panel 710, the multi-viewpoint image of viewpoint 4 is review-displayed on the input/output panel 710. Ishida teaches at Paragraph 0243 that a progress bar 756 is provided on each of the display screens in FIGS. 30A and 30B).  
Re Claim 28: 
The claim 28 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the display apparatus displays the information representing that the control is being executed until the specific captured image is presented to the user.
Ishida teaches the claim limitation that the display apparatus displays the information representing that the control is being executed until the specific captured image is presented to the user (Ishida teaches at FIGS. 30A-30B and 31A-31B and Paragraph 0237-0238 that the multi-viewpoint image of viewpoint 3 is displayed on the input/output panel 710…if the person 800 inclines the imaging device 700 to the right side by gamma degree or more in a state in which the multi-viewpoint image of viewpoint 3 is review-displayed on the input/out panel 710, the multi-viewpoint image of viewpoint 4 is review-displayed on the input/output panel 710. Ishida teaches at Paragraph 0243 that a progress bar 756 is provided on each of the display screens in FIGS. 30A and 30B).  


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. US-PGPUB No. 2017/0142341 (hereinafter Ikeda) in view of Ishida et al. US-PGPUB No. 2011/0249146 (hereinafter Ishida) and Shimizu et al. US-PGPUB No. 2013/0057574 (hereinafter Shimizu); 
And further in view of Mizuno et al. US-PGPUB No. 2018/0063514 (hereinafter Mizuno); Nakamura et al. US-PGPUB No. 2019/0262709 (hereinafter Nakamura). 

Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the information representing the degree of match includes information representing whether or not the specified image-capturing conditions and the specified viewpoint conditions substantially match each other.
Ishida teaches the claim limitation that the information representing the degree of match includes information representing whether or not the specified image-capturing conditions and the specified viewpoint conditions substantially match each other (Ishida teaches that displaying information (progress information) indicating a degree of match between the specified image capturing conditions at FIGS. 5A-5B and 6A-6B and the specified viewpoint conditions for the viewpoint 7. 
Ishida teaches at FIG. 21A-21D and Paragraph 0181 that a representative image 531 and a progress bar 521 and a during-processing message 522 are displayed. 
Ishida teaches at FIGS. 19A-19D, 20A-20D and Paragraph 0182 that the synthesized multi-viewpoint images 532 and 533 are displayed as a background and the synthesized multi-viewpoint images 532 and 533 are multi-viewpoint images other than the representative images of the multi-viewpoint images and may be displayed. Ishida teaches at FIGS. 21A-21D and Paragraph 0184 that FIGS. 21A-21D show an example of the progress situation notification screen in the case where 3 or more multi-viewpoint images are recorded). 
Shimizu teaches the claim limitation that the information representing the degree of match includes information representing whether or not the specified image-capturing conditions and the specified viewpoint conditions substantially match each other (
Shimizu teaches at Paragraph 0114 that the shooting angle and shooting position of the virtual camera after the switching are set to such a shooting angle and shooting position that a virtual object image can be obtained with a shooting angle and shooting position which are identical or close to the display position and display size of the image for switching 585 at the time when an input of the operation to instruct termination of the image for switching output mode was accepted….and at Paragraph 0118 that the output control unit 58 outputs a composite image of the virtual object image and the image for switching 585 during switching of the output image and at Paragraph 0121 that the parameters for the light arranged in the virtual space are changed so as to approximate the conditions of the light source when the image for switching 585 was imaged. This makes it possible during the switching that colors of the virtual object image and the image for switching 585 are changed to become close to each other at the same time with the silhouette of the virtual object image overlapping with the silhouette of the image for switching 585  and at Paragraph 0124-0127 that when the virtual object image and the image for switching 585 are to be output and displayed as a stereoscopically viewable image, additional parameters relating to the degree of stereoscopic effect, e.g., distance between two cameras and relative imaging directions thereof, may be changed as the parameters for the virtual camera in the processing to change the parameter for the virtual camera before the switching from the virtual object image to the image for switching 585….the parameters for the virtual camera are changed to approximate or match the conditions for determining the degree of stereoscopic effect such as a distance between the two cameras and relative imaging directions therefor when the image for switching 585 was imaged…by matching the degree of stereoscopic effect of the virtual object image with the degree of stereoscopic effect of the image for switching 585). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have compared the parameters of the shooting conditions of the virtual cameras with the parameters of the shooting conditions of the actual cameras before the switching between the actual image and the virtual image. One of the ordinary skill in the art would have been motivated to have provided displaying information to have determined whether the matching degree of stereoscopic effect of the virtual object image with the degree of stereoscopic effect of the image for switching. 
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that the information representing the degree of match includes information representing a relationship between the position of the image-capturing apparatus and the position of the virtual viewpoint.
Ishida teaches the claim limitation that the information representing the degree of match includes information representing a relationship between the position of the image-capturing apparatus and the position of the virtual viewpoint (Ishida teaches that displaying information (progress information) indicating a degree of match between the specified image capturing conditions at FIGS. 5A-5B and 6A-6B and the specified viewpoint conditions for the viewpoint 7. 
Ishida teaches at FIG. 21A-21D and Paragraph 0181 that a representative image 531 and a progress bar 521 and a during-processing message 522 are displayed. 
Ishida teaches at FIGS. 19A-19D, 20A-20D and Paragraph 0182 that the synthesized multi-viewpoint images 532 and 533 are displayed as a background and the synthesized multi-viewpoint images 532 and 533 are multi-viewpoint images other than the representative images of the multi-viewpoint images and may be displayed. Ishida teaches at FIGS. 21A-21D and Paragraph 0184 that FIGS. 21A-21D show an example of the progress situation notification screen in the case where 3 or more multi-viewpoint images are recorded). 
Shimizu teaches the claim limitation that the information representing the degree of match includes information representing a relationship between the position of the image-capturing apparatus and the position of the virtual viewpoint (Shimizu teaches at Paragraph 0114 that the shooting angle and shooting position of the virtual camera after the switching are set to such a shooting angle and shooting position that a virtual object image can be obtained with a shooting angle and shooting position which are identical or close to the display position and display size of the image for switching 585 at the time when an input of the operation to instruct termination of the image for switching output mode was accepted….and at Paragraph 0118 that the output control unit 58 outputs a composite image of the virtual object image and the image for switching 585 during switching of the output image and at Paragraph 0121 that the parameters for the light arranged in the virtual space are changed so as to approximate the conditions of the light source when the image for switching 585 was imaged. This makes it possible during the switching that colors of the virtual object image and the image for switching 585 are changed to become close to each other at the same time with the silhouette of the virtual object image overlapping with the silhouette of the image for switching 585  and at Paragraph 0124-0127 that when the virtual object image and the image for switching 585 are to be output and displayed as a stereoscopically viewable image, additional parameters relating to the degree of stereoscopic effect, e.g., distance between two cameras and relative imaging directions thereof, may be changed as the parameters for the virtual camera in the processing to change the parameter for the virtual camera before the switching from the virtual object image to the image for switching 585….the parameters for the virtual camera are changed to approximate or match the conditions for determining the degree of stereoscopic effect such as a distance between the two cameras and relative imaging directions therefor when the image for switching 585 was imaged…by matching the degree of stereoscopic effect of the virtual object image with the degree of stereoscopic effect of the image for switching 585). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have compared the parameters of the shooting conditions of the virtual cameras with the parameters of the shooting conditions of the actual cameras before the switching between the actual image and the virtual image. One of the ordinary skill in the art would have been motivated to have provided displaying information to have determined whether the matching degree of stereoscopic effect of the virtual object image with the degree of stereoscopic effect of the image for switching. 

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. US-PGPUB No. 2017/0142341 (hereinafter Ikeda) in view of Ishida et al. US-PGPUB No. 2011/0249146 (hereinafter Ishida); Shimizu et al. US-PGPUB No. 2013/0057574 (hereinafter Shimizu) and Sela et al. US-PGPUB No. 2016/0000515 (hereinafter Sela); 
And further in view of Mizuno et al. US-PGPUB No. 2018/0063514 (hereinafter Mizuno); Nakamura et al. US-PGPUB No. 2019/0262709 (hereinafter Nakamura). 
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that the information representing the degree of match includes information representing at least one of a direction of the position of the image-capturing apparatus relative to the position of the virtual viewpoint or a distance between the virtual viewpoint and the image-capturing apparatus.
Ishida teaches the claim limitation that the information representing the degree of match includes information representing at least one of a direction of the position of the image-capturing apparatus relative to the position of the virtual viewpoint or a distance between the virtual viewpoint and the image-capturing apparatus (Ishida teaches that displaying information (progress information) indicating a degree of match between the specified image capturing conditions at FIGS. 5A-5B and 6A-6B and the specified viewpoint conditions for the viewpoint 7. 
Ishida teaches at FIG. 21A-21D and Paragraph 0181 that a representative image 531 and a progress bar 521 and a during-processing message 522 are displayed. 
Ishida teaches at FIGS. 19A-19D, 20A-20D and Paragraph 0182 that the synthesized multi-viewpoint images 532 and 533 are displayed as a background and the synthesized multi-viewpoint images 532 and 533 are multi-viewpoint images other than the representative images of the multi-viewpoint images and may be displayed. Ishida teaches at FIGS. 21A-21D and Paragraph 0184 that FIGS. 21A-21D show an example of the progress situation notification screen in the case where 3 or more multi-viewpoint images are recorded). 
Sela/Shimizu teaches the claim limitation that the information representing the degree of match includes information representing at least one of a direction of the position of the image-capturing apparatus relative to the position of the virtual viewpoint or a distance between the virtual viewpoint and the image-capturing apparatus (Sela teaches at FIG. 7 and Paragraph 0070 that the overlay is achieved by combining video from a virtual camera 710 depicting the virtual operating room surgical field and video from an actual surgical imaging camera 720….the two cameras 710 and 720 must be coincidentally aligned and have the same optical properties.  
Sela teaches at Paragraph 0075-0078 that if a mis-registration is detected, a registration correction can be applied by manipulating the rendering on the screen until it matches the overlaid video).
Shimizu teaches at Paragraph 0114 that the shooting angle and shooting position of the virtual camera after the switching are set to such a shooting angle and shooting position that a virtual object image can be obtained with a shooting angle and shooting position which are identical or close to the display position and display size of the image for switching 585 at the time when an input of the operation to instruct termination of the image for switching output mode was accepted….and at Paragraph 0118 that the output control unit 58 outputs a composite image of the virtual object image and the image for switching 585 during switching of the output image and at Paragraph 0121 that the parameters for the light arranged in the virtual space are changed so as to approximate the conditions of the light source when the image for switching 585 was imaged. This makes it possible during the switching that colors of the virtual object image and the image for switching 585 are changed to become close to each other at the same time with the silhouette of the virtual object image overlapping with the silhouette of the image for switching 585  and at Paragraph 0124-0127 that when the virtual object image and the image for switching 585 are to be output and displayed as a stereoscopically viewable image, additional parameters relating to the degree of stereoscopic effect, e.g., distance between two cameras and relative imaging directions thereof, may be changed as the parameters for the virtual camera in the processing to change the parameter for the virtual camera before the switching from the virtual object image to the image for switching 585….the parameters for the virtual camera are changed to approximate or match the conditions for determining the degree of stereoscopic effect such as a distance between the two cameras and relative imaging directions therefor when the image for switching 585 was imaged…by matching the degree of stereoscopic effect of the virtual object image with the degree of stereoscopic effect of the image for switching 585). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have compared the parameters of the shooting conditions of the virtual cameras with the parameters of the shooting conditions of the actual cameras before the switching between the actual image and the virtual image. One of the ordinary skill in the art would have been motivated to have provided displaying information to have determined whether the matching degree of stereoscopic effect of the virtual object image with the degree of stereoscopic effect of the image for switching. 
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that the information representing the degree of match includes an image that represents the image-capturing target region viewed from a predetermined viewpoint, and includes information representing the position of the image-capturing apparatus and information indicating the position of the virtual viewpoint are superimposed.
Ishida teaches the claim limitation that the information representing the degree of match includes an image that represents the image-capturing target region viewed from a predetermined viewpoint, and includes information representing the position of the image-capturing apparatus and information indicating the position of the virtual viewpoint are superimposed (Ishida teaches that displaying information (progress information) indicating a degree of match between the specified image capturing conditions at FIGS. 5A-5B and 6A-6B and the specified viewpoint conditions for the viewpoint 7. 
Ishida teaches at FIG. 21A-21D and Paragraph 0181 that a representative image 531 and a progress bar 521 and a during-processing message 522 are displayed. 
Ishida teaches at FIGS. 19A-19D, 20A-20D and Paragraph 0182 that the synthesized multi-viewpoint images 532 and 533 are displayed as a background and the synthesized multi-viewpoint images 532 and 533 are multi-viewpoint images other than the representative images of the multi-viewpoint images and may be displayed. Ishida teaches at FIGS. 21A-21D and Paragraph 0184 that FIGS. 21A-21D show an example of the progress situation notification screen in the case where 3 or more multi-viewpoint images are recorded). 
Sela/Shimizu teaches the claim limitation that the information representing the degree of match includes an image that represents the image-capturing target region viewed from a predetermined viewpoint, and includes information representing the position of the image-capturing apparatus and information indicating the position of the virtual viewpoint are superimposed (Sela teaches at FIG. 7 and Paragraph 0070 that the overlay is achieved by combining video from a virtual camera 710 depicting the virtual operating room surgical field and video from an actual surgical imaging camera 720….the two cameras 710 and 720 must be coincidentally aligned and have the same optical properties.  
Sela teaches at Paragraph 0075-0078 that if a mis-registration is detected, a registration correction can be applied by manipulating the rendering on the screen until it matches the overlaid video).
Shimizu teaches at Paragraph 0114 that the shooting angle and shooting position of the virtual camera after the switching are set to such a shooting angle and shooting position that a virtual object image can be obtained with a shooting angle and shooting position which are identical or close to the display position and display size of the image for switching 585 at the time when an input of the operation to instruct termination of the image for switching output mode was accepted….and at Paragraph 0118 that the output control unit 58 outputs a composite image of the virtual object image and the image for switching 585 during switching of the output image and at Paragraph 0121 that the parameters for the light arranged in the virtual space are changed so as to approximate the conditions of the light source when the image for switching 585 was imaged. This makes it possible during the switching that colors of the virtual object image and the image for switching 585 are changed to become close to each other at the same time with the silhouette of the virtual object image overlapping with the silhouette of the image for switching 585  and at Paragraph 0124-0127 that when the virtual object image and the image for switching 585 are to be output and displayed as a stereoscopically viewable image, additional parameters relating to the degree of stereoscopic effect, e.g., distance between two cameras and relative imaging directions thereof, may be changed as the parameters for the virtual camera in the processing to change the parameter for the virtual camera before the switching from the virtual object image to the image for switching 585….the parameters for the virtual camera are changed to approximate or match the conditions for determining the degree of stereoscopic effect such as a distance between the two cameras and relative imaging directions therefor when the image for switching 585 was imaged…by matching the degree of stereoscopic effect of the virtual object image with the degree of stereoscopic effect of the image for switching 585). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have compared the parameters of the shooting conditions of the virtual cameras with the parameters of the shooting conditions of the actual cameras before the switching between the actual image and the virtual image. One of the ordinary skill in the art would have been motivated to have provided displaying information to have determined whether the matching degree of stereoscopic effect of the virtual object image with the degree of stereoscopic effect of the image for switching. 
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the information representing that the control is being executed is displayed on the display apparatus together with the virtual viewpoint image. 
Ishida teaches the claim limitation that the information representing that the control is being executed is displayed on the display apparatus together with the virtual viewpoint image (Ishida teaches that displaying information (progress information) indicating a degree of match between the specified image capturing conditions at FIGS. 5A-5B and 6A-6B and the specified viewpoint conditions for the viewpoint 7. 
Ishida teaches at FIG. 21A-21D and Paragraph 0181 that a representative image 531 and a progress bar 521 and a during-processing message 522 are displayed. 
Ishida teaches at FIGS. 19A-19D, 20A-20D and Paragraph 0182 that the synthesized multi-viewpoint images 532 and 533 are displayed as a background and the synthesized multi-viewpoint images 532 and 533 are multi-viewpoint images other than the representative images of the multi-viewpoint images and may be displayed. Ishida teaches at FIGS. 21A-21D and Paragraph 0184 that FIGS. 21A-21D show an example of the progress situation notification screen in the case where 3 or more multi-viewpoint images are recorded). 
Sela/Shimizu teaches the claim limitation that the information representing that the control is being executed is displayed on the display apparatus together with the virtual viewpoint image (Sela teaches at FIG. 7 and Paragraph 0070 that the overlay is achieved by combining video from a virtual camera 710 depicting the virtual operating room surgical field and video from an actual surgical imaging camera 720….the two cameras 710 and 720 must be coincidentally aligned and have the same optical properties.  
Sela teaches at Paragraph 0075-0078 that if a mis-registration is detected, a registration correction can be applied by manipulating the rendering on the screen until it matches the overlaid video).
Shimizu teaches at Paragraph 0114 that the shooting angle and shooting position of the virtual camera after the switching are set to such a shooting angle and shooting position that a virtual object image can be obtained with a shooting angle and shooting position which are identical or close to the display position and display size of the image for switching 585 at the time when an input of the operation to instruct termination of the image for switching output mode was accepted….and at Paragraph 0118 that the output control unit 58 outputs a composite image of the virtual object image and the image for switching 585 during switching of the output image and at Paragraph 0121 that the parameters for the light arranged in the virtual space are changed so as to approximate the conditions of the light source when the image for switching 585 was imaged. This makes it possible during the switching that colors of the virtual object image and the image for switching 585 are changed to become close to each other at the same time with the silhouette of the virtual object image overlapping with the silhouette of the image for switching 585  and at Paragraph 0124-0127 that when the virtual object image and the image for switching 585 are to be output and displayed as a stereoscopically viewable image, additional parameters relating to the degree of stereoscopic effect, e.g., distance between two cameras and relative imaging directions thereof, may be changed as the parameters for the virtual camera in the processing to change the parameter for the virtual camera before the switching from the virtual object image to the image for switching 585….the parameters for the virtual camera are changed to approximate or match the conditions for determining the degree of stereoscopic effect such as a distance between the two cameras and relative imaging directions therefor when the image for switching 585 was imaged…by matching the degree of stereoscopic effect of the virtual object image with the degree of stereoscopic effect of the image for switching 585). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have compared the parameters of the shooting conditions of the virtual cameras with the parameters of the shooting conditions of the actual cameras before the switching between the actual image and the virtual image. One of the ordinary skill in the art would have been motivated to have provided displaying information to have determined whether the matching degree of stereoscopic effect of the virtual object image with the degree of stereoscopic effect of the image for switching. 
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the information representing that the control is being executed is displayed on the display apparatus together with the captured image.
Ishida teaches the claim limitation that the information representing that the control is being executed is displayed on the display apparatus together with the captured image (Ishida teaches that displaying information (progress information) indicating a degree of match between the specified image capturing conditions at FIGS. 5A-5B and 6A-6B and the specified viewpoint conditions for the viewpoint 7. 
Ishida teaches at FIG. 21A-21D and Paragraph 0181 that a representative image 531 and a progress bar 521 and a during-processing message 522 are displayed. 
Ishida teaches at FIGS. 19A-19D, 20A-20D and Paragraph 0182 that the synthesized multi-viewpoint images 532 and 533 are displayed as a background and the synthesized multi-viewpoint images 532 and 533 are multi-viewpoint images other than the representative images of the multi-viewpoint images and may be displayed. Ishida teaches at FIGS. 21A-21D and Paragraph 0184 that FIGS. 21A-21D show an example of the progress situation notification screen in the case where 3 or more multi-viewpoint images are recorded). 
Sela/Shimizu teaches the claim limitation that the information representing that the control is being executed is displayed on the display apparatus together with the captured image (Sela teaches at FIG. 7 and Paragraph 0070 that the overlay is achieved by combining video from a virtual camera 710 depicting the virtual operating room surgical field and video from an actual surgical imaging camera 720….the two cameras 710 and 720 must be coincidentally aligned and have the same optical properties.  
Sela teaches at Paragraph 0075-0078 that if a mis-registration is detected, a registration correction can be applied by manipulating the rendering on the screen until it matches the overlaid video).
Shimizu teaches at Paragraph 0114 that the shooting angle and shooting position of the virtual camera after the switching are set to such a shooting angle and shooting position that a virtual object image can be obtained with a shooting angle and shooting position which are identical or close to the display position and display size of the image for switching 585 at the time when an input of the operation to instruct termination of the image for switching output mode was accepted….and at Paragraph 0118 that the output control unit 58 outputs a composite image of the virtual object image and the image for switching 585 during switching of the output image and at Paragraph 0121 that the parameters for the light arranged in the virtual space are changed so as to approximate the conditions of the light source when the image for switching 585 was imaged. This makes it possible during the switching that colors of the virtual object image and the image for switching 585 are changed to become close to each other at the same time with the silhouette of the virtual object image overlapping with the silhouette of the image for switching 585  and at Paragraph 0124-0127 that when the virtual object image and the image for switching 585 are to be output and displayed as a stereoscopically viewable image, additional parameters relating to the degree of stereoscopic effect, e.g., distance between two cameras and relative imaging directions thereof, may be changed as the parameters for the virtual camera in the processing to change the parameter for the virtual camera before the switching from the virtual object image to the image for switching 585….the parameters for the virtual camera are changed to approximate or match the conditions for determining the degree of stereoscopic effect such as a distance between the two cameras and relative imaging directions therefor when the image for switching 585 was imaged…by matching the degree of stereoscopic effect of the virtual object image with the degree of stereoscopic effect of the image for switching 585). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have compared the parameters of the shooting conditions of the virtual cameras with the parameters of the shooting conditions of the actual cameras before the switching between the actual image and the virtual image. One of the ordinary skill in the art would have been motivated to have provided displaying information to have determined whether the matching degree of stereoscopic effect of the virtual object image with the degree of stereoscopic effect of the image for switching. 
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the information representing that the control is being executed is displayed on the display apparatus together with the captured image and the virtual viewpoint image.
Ishida teaches the claim limitation that the information representing that the control is being executed is displayed on the display apparatus together with the captured image and the virtual viewpoint image (Ishida teaches that displaying information (progress information) indicating a degree of match between the specified image capturing conditions at FIGS. 5A-5B and 6A-6B and the specified viewpoint conditions for the viewpoint 7. 
Ishida teaches at FIG. 21A-21D and Paragraph 0181 that a representative image 531 and a progress bar 521 and a during-processing message 522 are displayed. 
Ishida teaches at FIGS. 19A-19D, 20A-20D and Paragraph 0182 that the synthesized multi-viewpoint images 532 and 533 are displayed as a background and the synthesized multi-viewpoint images 532 and 533 are multi-viewpoint images other than the representative images of the multi-viewpoint images and may be displayed. Ishida teaches at FIGS. 21A-21D and Paragraph 0184 that FIGS. 21A-21D show an example of the progress situation notification screen in the case where 3 or more multi-viewpoint images are recorded). 
Sela/Shimizu teaches the claim limitation that the information representing that the control is being executed is displayed on the display apparatus together with the captured image and the virtual viewpoint image (Sela teaches at FIG. 7 and Paragraph 0070 that the overlay is achieved by combining video from a virtual camera 710 depicting the virtual operating room surgical field and video from an actual surgical imaging camera 720….the two cameras 710 and 720 must be coincidentally aligned and have the same optical properties.  
Sela teaches at Paragraph 0075-0078 that if a mis-registration is detected, a registration correction can be applied by manipulating the rendering on the screen until it matches the overlaid video).
Shimizu teaches at Paragraph 0114 that the shooting angle and shooting position of the virtual camera after the switching are set to such a shooting angle and shooting position that a virtual object image can be obtained with a shooting angle and shooting position which are identical or close to the display position and display size of the image for switching 585 at the time when an input of the operation to instruct termination of the image for switching output mode was accepted….and at Paragraph 0118 that the output control unit 58 outputs a composite image of the virtual object image and the image for switching 585 during switching of the output image and at Paragraph 0121 that the parameters for the light arranged in the virtual space are changed so as to approximate the conditions of the light source when the image for switching 585 was imaged. This makes it possible during the switching that colors of the virtual object image and the image for switching 585 are changed to become close to each other at the same time with the silhouette of the virtual object image overlapping with the silhouette of the image for switching 585  and at Paragraph 0124-0127 that when the virtual object image and the image for switching 585 are to be output and displayed as a stereoscopically viewable image, additional parameters relating to the degree of stereoscopic effect, e.g., distance between two cameras and relative imaging directions thereof, may be changed as the parameters for the virtual camera in the processing to change the parameter for the virtual camera before the switching from the virtual object image to the image for switching 585….the parameters for the virtual camera are changed to approximate or match the conditions for determining the degree of stereoscopic effect such as a distance between the two cameras and relative imaging directions therefor when the image for switching 585 was imaged…by matching the degree of stereoscopic effect of the virtual object image with the degree of stereoscopic effect of the image for switching 585). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have compared the parameters of the shooting conditions of the virtual cameras with the parameters of the shooting conditions of the actual cameras before the switching between the actual image and the virtual image. One of the ordinary skill in the art would have been motivated to have provided displaying information to have determined whether the matching degree of stereoscopic effect of the virtual object image with the degree of stereoscopic effect of the image for switching. 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. US-PGPUB No. 2017/0142341 (hereinafter Ikeda) in view of Ishida et al. US-PGPUB No. 2011/0249146 (hereinafter Ishida); and Sela et al. US-PGPUB No. 2016/0000515 (hereinafter Sela); 
And further in view of Mizuno et al. US-PGPUB No. 2018/0063514 (hereinafter Mizuno); Nakamura et al. US-PGPUB No. 2019/0262709 (hereinafter Nakamura). 

Re Claim 10: 
The claim 10 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the information representing that the control is being executed is displayed on the display apparatus together with information representing a remaining time until the specified image presented to the user. 
Ishida teaches the claim limitation that the information representing that the control is being executed is displayed on the display apparatus together with information representing a remaining time until the specified image presented to the user (
Ishida teaches at FIGS. 30A-30B and 31A-31B and Paragraph 0237-0238 that the multi-viewpoint image of viewpoint 3 is displayed on the input/output panel 710…if the person 800 inclines the imaging device 700 to the right side by gamma degree or more in a state in which the multi-viewpoint image of viewpoint 3 is review-displayed on the input/out panel 710, the multi-viewpoint image of viewpoint 4 is review-displayed on the input/output panel 710. Ishida teaches at Paragraph 0243 that a progress bar 756 is provided on each of the display screens in FIGS. 30A and 30B. Ishida further teaches at FIGS. 21A-21C that the progress bar indicating to what extent the synthesis process of the multi-viewpoint images has progressed which is proportional to the remaining time. 
Ishida teaches that displaying information (progress information) indicating a degree of match between the specified image capturing conditions at FIGS. 5A-5B and 6A-6B and the specified viewpoint conditions for the viewpoint 7. 
Ishida teaches at FIG. 21A-21D and Paragraph 0181 that a representative image 531 and a progress bar 521 and a during-processing message 522 are displayed. 
Ishida teaches at FIGS. 19A-19D, 20A-20D and Paragraph 0182 that the synthesized multi-viewpoint images 532 and 533 are displayed as a background and the synthesized multi-viewpoint images 532 and 533 are multi-viewpoint images other than the representative images of the multi-viewpoint images and may be displayed. Ishida teaches at FIGS. 21A-21D and Paragraph 0184 that FIGS. 21A-21D show an example of the progress situation notification screen in the case where 3 or more multi-viewpoint images are recorded). 
Sela further teaches at FIGS. 4-7 the claim limitation that the information representing that the control is being executed is displayed on the display apparatus together with information representing a remaining time until the specified image presented to the user (Sela teaches at FIGS. 4-7 and Paragraph 0043 that the acquired image taken at one or more specific times during the procedure). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have compared the parameters of the shooting conditions of the virtual cameras with the parameters of the shooting conditions of the actual cameras before the switching between the actual image and the virtual image. One of the ordinary skill in the art would have been motivated to have provided displaying information to have determined whether the matching degree of stereoscopic effect of the virtual object image with the degree of stereoscopic effect of the image for switching. 

Re Claim 11: 
The claim 11 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the specified image-capturing conditions include the position, the orientation, and an angle of view of the image-capturing apparatus, and the specified viewpoint conditions include the position of the virtual viewpoint, the view direction of the virtual viewpoint, and an angle of view of the virtual viewpoint.
Ishida teaches the claim limitation that the specified image-capturing conditions include the position, the orientation, and an angle of view of the image-capturing apparatus, and the specified viewpoint conditions include the position of the virtual viewpoint, the view direction of the virtual viewpoint, and an angle of view of the virtual viewpoint (Ishida teaches at FIGS. 30A-30B and 31A-31B and Paragraph 0237-0238 that the multi-viewpoint image of viewpoint 3 is displayed on the input/output panel 710…if the person 800 inclines the imaging device 700 to the right side by gamma degree or more in a state in which the multi-viewpoint image of viewpoint 3 is review-displayed on the input/out panel 710, the multi-viewpoint image of viewpoint 4 is review-displayed on the input/output panel 710. Ishida teaches at Paragraph 0243 that a progress bar 756 is provided on each of the display screens in FIGS. 30A and 30B. Ishida further teaches at FIGS. 21A-21C that the progress bar indicating to what extent the synthesis process of the multi-viewpoint images has progressed which is proportional to the remaining time. 
Ishida teaches at FIGS. 29A-29B and Paragraph 0230 that the imaging device 700’s capture states 731/732/733/734/735 inclined in units of inclination angle Ishida teaches at FIG. 5A and Paragraph 0098-0099 that the imaging device 100 sequentially generates the images at the different viewpoint having an offset angle from each other. 
 Ishida teaches that displaying information (progress information) indicating a degree of match between the specified image capturing conditions at FIGS. 5A-5B and 6A-6B and the specified viewpoint conditions for the viewpoint 7. 
Ishida teaches at FIG. 21A-21D and Paragraph 0181 that a representative image 531 and a progress bar 521 and a during-processing message 522 are displayed. 
Ishida teaches at FIGS. 19A-19D, 20A-20D and Paragraph 0182 that the synthesized multi-viewpoint images 532 and 533 are displayed as a background and the synthesized multi-viewpoint images 532 and 533 are multi-viewpoint images other than the representative images of the multi-viewpoint images and may be displayed. Ishida teaches at FIGS. 21A-21D and Paragraph 0184 that FIGS. 21A-21D show an example of the progress situation notification screen in the case where 3 or more multi-viewpoint images are recorded). 
Sela/Shimizu teaches the claim limitation that the specified image-capturing conditions include the position, the orientation, and an angle of view of the image-capturing apparatus, and the specified viewpoint conditions include the position of the virtual viewpoint, the view direction of the virtual viewpoint, and an angle of view of the virtual viewpoint (Sela teaches at FIG. 7 and Paragraph 0070 that the overlay is achieved by combining video from a virtual camera 710 depicting the virtual operating room surgical field and video from an actual surgical imaging camera 720….the two cameras 710 and 720 must be coincidentally aligned and have the same optical properties.  
Sela teaches at Paragraph 0075-0078 that if a mis-registration is detected, a registration correction can be applied by manipulating the rendering on the screen until it matches the overlaid video).
Shimizu teaches at Paragraph 0114 that the shooting angle and shooting position of the virtual camera after the switching are set to such a shooting angle and shooting position that a virtual object image can be obtained with a shooting angle and shooting position which are identical or close to the display position and display size of the image for switching 585 at the time when an input of the operation to instruct termination of the image for switching output mode was accepted….and at Paragraph 0118 that the output control unit 58 outputs a composite image of the virtual object image and the image for switching 585 during switching of the output image and at Paragraph 0121 that the parameters for the light arranged in the virtual space are changed so as to approximate the conditions of the light source when the image for switching 585 was imaged. This makes it possible during the switching that colors of the virtual object image and the image for switching 585 are changed to become close to each other at the same time with the silhouette of the virtual object image overlapping with the silhouette of the image for switching 585  and at Paragraph 0124-0127 that when the virtual object image and the image for switching 585 are to be output and displayed as a stereoscopically viewable image, additional parameters relating to the degree of stereoscopic effect, e.g., distance between two cameras and relative imaging directions thereof, may be changed as the parameters for the virtual camera in the processing to change the parameter for the virtual camera before the switching from the virtual object image to the image for switching 585….the parameters for the virtual camera are changed to approximate or match the conditions for determining the degree of stereoscopic effect such as a distance between the two cameras and relative imaging directions therefor when the image for switching 585 was imaged…by matching the degree of stereoscopic effect of the virtual object image with the degree of stereoscopic effect of the image for switching 585). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have compared the parameters of the shooting conditions of the virtual cameras with the parameters of the shooting conditions of the actual cameras before the switching between the actual image and the virtual image. One of the ordinary skill in the art would have been motivated to have provided displaying information to have determined whether the matching degree of stereoscopic effect of the virtual object image with the degree of stereoscopic effect of the image for switching. 
Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. US-PGPUB No. 2017/0142341 (hereinafter Ikeda) in view of Ishida et al. US-PGPUB No. 2011/0249146 (hereinafter Ishida); Shimizu et al. US-PGPUB No. 2013/0057574 (hereinafter Shimizu) and Sela et al. US-PGPUB No. 2016/0000515 (hereinafter Sela); 
And further in view of Mizuno et al. US-PGPUB No. 2018/0063514 (hereinafter Mizuno); Nakamura et al. US-PGPUB No. 2019/0262709 (hereinafter Nakamura). 
Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the one or more processor implement the instructions to obtain the captured image and the virtual viewpoint image; and to output the obtained captured image or the obtained virtual viewpoint image in accordance with the request.
Ishida teaches the claim limitation that the one or more processor implement the instructions to obtain the captured image and the virtual viewpoint image; and to output the obtained captured image or the obtained virtual viewpoint image in accordance with the request (Ishida teaches at FIGS. 29A-29B and Paragraph 0230 that the imaging device 700’s capture states 731/732/733/734/735 inclined in units of inclination angle Ishida teaches at FIG. 5A and Paragraph 0098-0099 that the imaging device 100 sequentially generates the images at the different viewpoint having an offset angle from each other. 
 Ishida teaches that displaying information (progress information) indicating a degree of match between the specified image capturing conditions at FIGS. 5A-5B and 6A-6B and the specified viewpoint conditions for the viewpoint 7. 
Ishida teaches at FIG. 21A-21D and Paragraph 0181 that a representative image 531 and a progress bar 521 and a during-processing message 522 are displayed. 
Ishida teaches at FIGS. 19A-19D, 20A-20D and Paragraph 0182 that the synthesized multi-viewpoint images 532 and 533 are displayed as a background and the synthesized multi-viewpoint images 532 and 533 are multi-viewpoint images other than the representative images of the multi-viewpoint images and may be displayed. Ishida teaches at FIGS. 21A-21D and Paragraph 0184 that FIGS. 21A-21D show an example of the progress situation notification screen in the case where 3 or more multi-viewpoint images are recorded). 
Sela/Shimizu teaches the claim limitation that the one or more processor implement the instructions to obtain the captured image and the virtual viewpoint image; and to output the obtained captured image or the obtained virtual viewpoint image in accordance with the request (Sela teaches at FIG. 7 and Paragraph 0070 that the overlay is achieved by combining video from a virtual camera 710 depicting the virtual operating room surgical field and video from an actual surgical imaging camera 720….the two cameras 710 and 720 must be coincidentally aligned and have the same optical properties.  
Sela teaches at Paragraph 0075-0078 that if a mis-registration is detected, a registration correction can be applied by manipulating the rendering on the screen until it matches the overlaid video).
Shimizu teaches at Paragraph 0114 that the shooting angle and shooting position of the virtual camera after the switching are set to such a shooting angle and shooting position that a virtual object image can be obtained with a shooting angle and shooting position which are identical or close to the display position and display size of the image for switching 585 at the time when an input of the operation to instruct termination of the image for switching output mode was accepted….and at Paragraph 0118 that the output control unit 58 outputs a composite image of the virtual object image and the image for switching 585 during switching of the output image and at Paragraph 0121 that the parameters for the light arranged in the virtual space are changed so as to approximate the conditions of the light source when the image for switching 585 was imaged. This makes it possible during the switching that colors of the virtual object image and the image for switching 585 are changed to become close to each other at the same time with the silhouette of the virtual object image overlapping with the silhouette of the image for switching 585  and at Paragraph 0124-0127 that when the virtual object image and the image for switching 585 are to be output and displayed as a stereoscopically viewable image, additional parameters relating to the degree of stereoscopic effect, e.g., distance between two cameras and relative imaging directions thereof, may be changed as the parameters for the virtual camera in the processing to change the parameter for the virtual camera before the switching from the virtual object image to the image for switching 585….the parameters for the virtual camera are changed to approximate or match the conditions for determining the degree of stereoscopic effect such as a distance between the two cameras and relative imaging directions therefor when the image for switching 585 was imaged…by matching the degree of stereoscopic effect of the virtual object image with the degree of stereoscopic effect of the image for switching 585). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have compared the parameters of the shooting conditions of the virtual cameras with the parameters of the shooting conditions of the actual cameras before the switching between the actual image and the virtual image. One of the ordinary skill in the art would have been motivated to have provided displaying information to have determined whether the matching degree of stereoscopic effect of the virtual object image with the degree of stereoscopic effect of the image for switching. 


Ishida teaches at FIGS. 29A-29B and Paragraph 0230 that the imaging device 700’s capture states 731/732/733/734/735 inclined in units of inclination angle Ishida teaches at FIG. 5A and Paragraph 0098-0099 that the imaging device 100 sequentially generates the images at the different viewpoint having an offset angle from each other. 
 Ishida teaches that displaying information (progress information) indicating a degree of match between the specified image capturing conditions at FIGS. 5A-5B and 6A-6B and the specified viewpoint conditions for the viewpoint 7. 
Ishida teaches at FIG. 21A-21D and Paragraph 0181 that a representative image 531 and a progress bar 521 and a during-processing message 522 are displayed. 
Ishida teaches at FIGS. 19A-19D, 20A-20D and Paragraph 0182 that the synthesized multi-viewpoint images 532 and 533 are displayed as a background and the synthesized multi-viewpoint images 532 and 533 are multi-viewpoint images other than the representative images of the multi-viewpoint images and may be displayed. Ishida teaches at FIGS. 21A-21D and Paragraph 0184 that FIGS. 21A-21D show an example of the progress situation notification screen in the case where 3 or more multi-viewpoint images are recorded). 
Sela teaches at FIG. 7 and Paragraph 0070 that the overlay is achieved by combining video from a virtual camera 710 depicting the virtual operating room surgical field and video from an actual surgical imaging camera 720….the two cameras 710 and 720 must be coincidentally aligned and have the same optical properties.  
Sela teaches at Paragraph 0075-0078 that if a mis-registration is detected, a registration correction can be applied by manipulating the rendering on the screen until it matches the overlaid video).
Shimizu teaches at Paragraph 0114 that the shooting angle and shooting position of the virtual camera after the switching are set to such a shooting angle and shooting position that a virtual object image can be obtained with a shooting angle and shooting position which are identical or close to the display position and display size of the image for switching 585 at the time when an input of the operation to instruct termination of the image for switching output mode was accepted….and at Paragraph 0118 that the output control unit 58 outputs a composite image of the virtual object image and the image for switching 585 during switching of the output image and at Paragraph 0121 that the parameters for the light arranged in the virtual space are changed so as to approximate the conditions of the light source when the image for switching 585 was imaged. This makes it possible during the switching that colors of the virtual object image and the image for switching 585 are changed to become close to each other at the same time with the silhouette of the virtual object image overlapping with the silhouette of the image for switching 585  and at Paragraph 0124-0127 that when the virtual object image and the image for switching 585 are to be output and displayed as a stereoscopically viewable image, additional parameters relating to the degree of stereoscopic effect, e.g., distance between two cameras and relative imaging directions thereof, may be changed as the parameters for the virtual camera in the processing to change the parameter for the virtual camera before the switching from the virtual object image to the image for switching 585….the parameters for the virtual camera are changed to approximate or match the conditions for determining the degree of stereoscopic effect such as a distance between the two cameras and relative imaging directions therefor when the image for switching 585 was imaged…by matching the degree of stereoscopic effect of the virtual object image with the degree of stereoscopic effect of the image for switching 585. 
Re Claim 16: 
The claim 16 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the one or more processors execute the control, based on the image-capturing conditions corresponding to the specific captured image, to control the viewpoint conditions after the specific captured image is presented to the user.
Ishida teaches the claim limitation that the one or more processors execute the control, based on the image-capturing conditions corresponding to the specific captured image, to control the viewpoint conditions after the specific captured image is presented to the user (Ishida teaches at FIGS. 29A-29B and Paragraph 0230 that the imaging device 700’s capture states 731/732/733/734/735 inclined in units of inclination angle Ishida teaches at FIG. 5A and Paragraph 0098-0099 that the imaging device 100 sequentially generates the images at the different viewpoint having an offset angle from each other. 
 Ishida teaches that displaying information (progress information) indicating a degree of match between the specified image capturing conditions at FIGS. 5A-5B and 6A-6B and the specified viewpoint conditions for the viewpoint 7. 
Ishida teaches at FIG. 21A-21D and Paragraph 0181 that a representative image 531 and a progress bar 521 and a during-processing message 522 are displayed. 
Ishida teaches at FIGS. 19A-19D, 20A-20D and Paragraph 0182 that the synthesized multi-viewpoint images 532 and 533 are displayed as a background and the synthesized multi-viewpoint images 532 and 533 are multi-viewpoint images other than the representative images of the multi-viewpoint images and may be displayed. Ishida teaches at FIGS. 21A-21D and Paragraph 0184 that FIGS. 21A-21D show an example of the progress situation notification screen in the case where 3 or more multi-viewpoint images are recorded). 
Sela/Shimizu teaches the claim limitation that the one or more processors execute the control, based on the image-capturing conditions corresponding to the specific captured image, to control the viewpoint conditions after the specific captured image is presented to the user (Sela teaches at FIG. 7 and Paragraph 0070 that the overlay is achieved by combining video from a virtual camera 710 depicting the virtual operating room surgical field and video from an actual surgical imaging camera 720….the two cameras 710 and 720 must be coincidentally aligned and have the same optical properties.  
Sela teaches at Paragraph 0075-0078 that if a mis-registration is detected, a registration correction can be applied by manipulating the rendering on the screen until it matches the overlaid video).
Shimizu teaches at Paragraph 0114 that the shooting angle and shooting position of the virtual camera after the switching are set to such a shooting angle and shooting position that a virtual object image can be obtained with a shooting angle and shooting position which are identical or close to the display position and display size of the image for switching 585 at the time when an input of the operation to instruct termination of the image for switching output mode was accepted….and at Paragraph 0118 that the output control unit 58 outputs a composite image of the virtual object image and the image for switching 585 during switching of the output image and at Paragraph 0121 that the parameters for the light arranged in the virtual space are changed so as to approximate the conditions of the light source when the image for switching 585 was imaged. This makes it possible during the switching that colors of the virtual object image and the image for switching 585 are changed to become close to each other at the same time with the silhouette of the virtual object image overlapping with the silhouette of the image for switching 585  and at Paragraph 0124-0127 that when the virtual object image and the image for switching 585 are to be output and displayed as a stereoscopically viewable image, additional parameters relating to the degree of stereoscopic effect, e.g., distance between two cameras and relative imaging directions thereof, may be changed as the parameters for the virtual camera in the processing to change the parameter for the virtual camera before the switching from the virtual object image to the image for switching 585….the parameters for the virtual camera are changed to approximate or match the conditions for determining the degree of stereoscopic effect such as a distance between the two cameras and relative imaging directions therefor when the image for switching 585 was imaged…by matching the degree of stereoscopic effect of the virtual object image with the degree of stereoscopic effect of the image for switching 585). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have compared the parameters of the shooting conditions of the virtual cameras with the parameters of the shooting conditions of the actual cameras before the switching between the actual image and the virtual image. One of the ordinary skill in the art would have been motivated to have provided displaying information to have determined whether the matching degree of stereoscopic effect of the virtual object image with the degree of stereoscopic effect of the image for switching. 


Ishida teaches that displaying information (progress information) indicating a degree of match between the specified image capturing conditions at FIGS. 5A-5B and 6A-6B and the specified viewpoint conditions for the viewpoint 7. 
Ishida teaches at FIG. 21A-21D and Paragraph 0181 that a representative image 531 and a progress bar 521 and a during-processing message 522 are displayed. 
Ishida teaches at FIGS. 19A-19D, 20A-20D and Paragraph 0182 that the synthesized multi-viewpoint images 532 and 533 are displayed as a background and the synthesized multi-viewpoint images 532 and 533 are multi-viewpoint images other than the representative images of the multi-viewpoint images and may be displayed. Ishida teaches at FIGS. 21A-21D and Paragraph 0184 that FIGS. 21A-21D show an example of the progress situation notification screen in the case where 3 or more multi-viewpoint images are recorded. 
Sela teaches at FIG. 7 and Paragraph 0070 that the overlay is achieved by combining video from a virtual camera 710 depicting the virtual operating room surgical field and video from an actual surgical imaging camera 720….the two cameras 710 and 720 must be coincidentally aligned and have the same optical properties.  
Sela teaches at Paragraph 0075-0078 that if a mis-registration is detected, a registration correction can be applied by manipulating the rendering on the screen until it matches the overlaid video).
Shimizu teaches at Paragraph 0114 that the shooting angle and shooting position of the virtual camera after the switching are set to such a shooting angle and shooting position that a virtual object image can be obtained with a shooting angle and shooting position which are identical or close to the display position and display size of the image for switching 585 at the time when an input of the operation to instruct termination of the image for switching output mode was accepted….and at Paragraph 0118 that the output control unit 58 outputs a composite image of the virtual object image and the image for switching 585 during switching of the output image and at Paragraph 0121 that the parameters for the light arranged in the virtual space are changed so as to approximate the conditions of the light source when the image for switching 585 was imaged. This makes it possible during the switching that colors of the virtual object image and the image for switching 585 are changed to become close to each other at the same time with the silhouette of the virtual object image overlapping with the silhouette of the image for switching 585  and at Paragraph 0124-0127 that when the virtual object image and the image for switching 585 are to be output and displayed as a stereoscopically viewable image, additional parameters relating to the degree of stereoscopic effect, e.g., distance between two cameras and relative imaging directions thereof, may be changed as the parameters for the virtual camera in the processing to change the parameter for the virtual camera before the switching from the virtual object image to the image for switching 585….the parameters for the virtual camera are changed to approximate or match the conditions for determining the degree of stereoscopic effect such as a distance between the two cameras and relative imaging directions therefor when the image for switching 585 was imaged…by matching the degree of stereoscopic effect of the virtual object image with the degree of stereoscopic effect of the image for switching 585. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613